DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendment filed 4/26/2019 has been entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Many of the certified copies have been filed in parent Application No. 15/858056, filed on 12/29/2017.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/18/2018. It is noted, however, that applicant has not filed a certified copy of the CN 2018115492015.X application as required by 37 CFR 1.55.
In this case, the attempt to retrieve a certified copy of the CN 2018115492015.X application under the priority document exchange program (PDX) failed.  A certified copy of all other foreign priority applications listed on the Application Data Sheet has been received, either in this application or in parent application 15/858056.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 10-13 are objected to because of the following informalities:  
Regarding claim 1, the limitation “the upper surface of the base layer have a first area and a second area” in lines 37-38 is grammatically incorrect.  The Examiner respectfully suggests amending it to be --the upper surface of the base layer having 
Regarding claims 1 and 10-13, the use of a ~ in the ranges in lines 30-32 of Claim 1 (e.g. “n is 1~5”, and “a number average molecular weight of 5000~10000”) is improper, since a ~ when used between two quantities always symbolizes either an equivalence relation, or signifies that one quantity is approximately equal to another.  The same issue exists in the ranges in line 2 of Claims 10 and 12 and line 3 of Claim 13, respectively.  Further, the range in line 3 of Claim 11 (e.g. “-0.5~-0.09MPa”) uses both a ~ and a hyphen (“-“) simultaneously.  The Examiner respectfully suggests replacing the ~ in the ranges in each of these claims with a hyphen (“-“) in order to correct the typographical errors.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the center of the lamp housing” in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner respectfully suggests amending it to be --a 

Claim 1 recites the limitation "the axle of the stand" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner respectfully suggests amending it to be --a 

Claims 2-11 are rejected due to their dependence on indefinite Claim 1.

Claim 12 recites the limitation "the filament substrate" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim, since no substrate of any kind has been previously defined in the claims.  Further, the limitation “the filament substrate have” is grammatically incorrect.  The Examiner respectfully suggests either amending it to be --a having--, or alternatively, amending at least one of the preceding Claims 1-11 to define a filament substrate, in order to establish proper antecedent basis.

Claims 13-20 are rejected due to their dependence on indefinite Claim 12.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 16/380972 (reference application). Although the claims at issue are not identical, they are not patentably Claim 1 of the instant application is an obvious variant of Claim 1 of the copending ‘972 application with only minor differences in wording, as shown in the table below with differences underlined.
Instant application
Application 16/380972
Claim 1: An LED light bulb, comprising: 
a lamp housing, doped with a golden yellow material or coated with a yellow film on its surface, 
a bulb base, connected with the lamp housing, 
a stem with a stand extending to the center of the lamp housing, disposed in the lamp housing, 
a LED filament disposed in the lamp housing, at least a half of the LED filament is around a center axle of the LED light bulb, where the center axle of the LED light bulb is coaxial with the axle of the stand, and the LED filament comprising: 
a plurality of LED sections including at least two LED chips electrically connected to each other through a wire, 
adjacent LED sections, and 
a light conversion layer with at least a top layer and a base layer opposite to the top layer of the light conversion layer, disposed on at least one side of the LED chips; 
two conductive supports, connected with the stem and the LED filament; 
a driving circuit, electrically connected with both the conductive supports and the bulb base; 
a plurality of supporting arms, each of the supporting arms comprises a first end and a second end, where the first end of each of the supporting arms is connected with the stand of the stem while the second end of each of the supporting arms is connected with the LED filament; 
wherein the base layer of the light conversion layer is formed from organosilicon-modified polyimide resin composition comprising an organosilicon-
wherein Ar1 is a tetra-valent organic group having a benzene ring or an alicyclic hydrocarbon structure, Ar2 is a di-valent organic group having a monocyclic alicyclic hydrocarbon structure, R is each independently methyl or phenyl, n is 1~5; 
wherein the organosilicon-modified polyimide has a number average molecular weight of 5000~100000; and wherein the thermal curing agent is selected from the group consisting of epoxy resin, isocyanate and bisoxazoline compounds, 
wherein the base layer of the light conversion layer comprise an upper surface where the LED chips is positioned on and a lower surface upper surface of the base layer have a first area and a second area, where the surface roughness of the first area is less than that of the second area with a cell; and 
wherein the lower surface of the base layer comprises a third area having a surface roughness which is higher than that of the first area of the upper surface.

a lamp housing, doped with a golden yellow material or coated with a yellow film on its surface; 
a bulb base, connected with the lamp housing; 
a stem with a stand extending to a center of the lamp housing, disposed in the lamp housing, 
a LED filament disposed in the lamp housing, at least half of the LED filament is around a center axle of the LED light bulb, where the center axle of the LED light bulb is coaxial with an axle of the stand, and the LED filament comprising: 
a plurality of LED sections, each of the plurality of LED sections including at least two LED chips electrically connected to each other through a wire; 
the adjacent of the plurality of LED sections; and 
a light conversion layer with at least a top layer and a base layer opposite to the top layer of the light conversion layer, disposed on at least one side of the at least LED chips; 
two conductive supports, each of the two conductive supports connected with the stem and the LED filament; 
a driving circuit, electrically connected with the two conductive supports and the bulb base; and 
a plurality of supporting arms, each of the supporting arms comprises a first end and a second end, where the first end of each of the supporting arms is connected with the stand of the stem while the second end of each of the supporting arms is connected with the LED filament; 
wherein the base layer of the light conversion layer is formed from 
wherein Ar is a tetra-valent organic group having a benzene ring or an alicyclic hydrocarbon structure, Ar2 is a di-valent organic group having a monocyclic alicyclic hydrocarbon structure, R is each independently methyl or phenyl, n is 1-5; wherein the organosilicon-modified polyimide has a number average molecular weight of 20000-40000; 
wherein the thermal curing agent is selected from the group consisting of epoxy resin, isocyanate and bisoxazoline compounds; 
wherein the base layer comprise an upper surface where the LED chips is positioned and a lower surface opposite lower surface of the base layer has a third area and a fourth area, where the surface roughness of the third area of the lower surface is higher than that of the fourth area with a cell; and 
wherein the surface roughness of the upper surface of the base layer is equal to the fourth area of the lower surface.


Therefore, as shown in the table above, Claim 1 of the instant application is an obvious variant of Claim 1 of the copending ‘972 application, and therefore Claim 1 of the instant application is not patentably distinct from Claim 1 of the copending ‘972 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In this case, while a Notice of Allowance was mailed on 1/27/2021 in the copending ‘972 application, no patent has yet been issued in the copending ‘972 application as of the date of the instant Office Action.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 16/406052 (reference Claim 1 of the instant application is merely a broader version of Claim 1 of the copending ‘052 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In this case, while a Notice of Allowance was mailed on 1/27/2021 in the copending ‘052 application, no patent has yet been issued in the copending ‘052 application as of the date of the instant Office Action.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, Nonstatutory Double Patenting rejection(s) set forth in this Office action, or upon the receipt of timely filed Terminal Disclaimers to overcome the Nonstatutory Double Patenting rejections.

Claims 2-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “An LED light bulb, comprising: a lamp housing, doped with a golden yellow material or coated with a yellow film on its surface, a bulb base, connected with the lamp housing, a stem with a stand extending to the center of the lamp housing, disposed in the lamp housing, a LED filament disposed in the lamp housing, at least a half of the LED filament is around a center axle of the LED light bulb, where the center axle of the LED light bulb is coaxial with the axle of the stand, and the LED filament comprising: a plurality of LED sections including at least two LED chips electrically connected to each other through a wire, at least one conductive sections located between adjacent LED sections, and a light conversion layer with at least a top layer and a base layer opposite to the top layer of the light conversion layer, disposed on at least one side of the LED chips; two conductive supports, connected with the stem and the LED filament; a driving circuit, electrically connected with both the conductive supports and the bulb base; a plurality of supporting arms, each of the supporting arms comprises a first end and a second end, where the first end of each of the supporting arms is connected with the stand of the stem while the second end of each of the supporting arms is connected with the LED filament; wherein the base layer of the light conversion layer is formed from organosilicon-modified polyimide resin composition comprising an organosilicon-modified polyimide and a thermal curing agent, wherein the organosilicon-modified polyimide comprises a repeating unit represented by the following general Formula (I):

    PNG
    media_image1.png
    222
    612
    media_image1.png
    Greyscale

wherein Ar1 is a tetra-valent organic group having a benzene ring or an alicyclic hydrocarbon structure, Ar2 is a di-valent organic group having a monocyclic alicyclic hydrocarbon structure, R is each independently methyl or phenyl, n is 1-5; 
wherein the organosilicon-modified polyimide has a number average molecular weight of 5000~100000; and wherein the thermal curing agent is selected from the group consisting of epoxy resin, isocyanate and bisoxazoline compounds, wherein the base layer of the light conversion layer comprise an upper surface where the LED chips is positioned on and a lower surface opposite to the upper surface of the base layer, the upper surface of the base layer have a first area and a second area, where the surface roughness of the first area is less than that of the second area with a cell; and wherein the lower surface of the base layer comprises a third area having a surface roughness which is higher than that of the first area of the upper surface” (emphasis added).
Although LED light bulbs are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitations in combination with the remaining features of the claim, and there would be no motivation, absent the 

Claims 2-20 depend on Claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is respectfully directed to form PTO-892, which lists additional references considered pertinent to the claimed subject matter of LED light bulbs comprising LED filament structures and light conversion layers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609.  The examiner can normally be reached on Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875